Citation Nr: 1754192	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  14-02 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington (hereinafter Agency of Original Jurisdiction (AOJ)).

The Veteran testified at a hearing in October 2015 before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In a September 2016 rating decision, the AOJ increased the evaluation for service-connected diabetes mellitus, type II, to 60 percent.

In October 2016, the Veteran expressed that he wished to withdraw his appeal for an increased rating for service-connected diabetes mellitus.  In November 2016, the Veteran submitted a statement which expressed that he wished to withdraw his appeal.


FINDING OF FACT

In November 2016, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of his appeal of the claim for an increased rating for diabetes mellitus, type II. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met with respect to the claim of entitlement to an increased rating for diabetes mellitus, type II.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the claim for an increased rating for diabetes mellitus, type II, is dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


